Citation Nr: 0401599	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residual of 
compression fracture, T12 and L1, with lumbosacral strain, 
currently rated 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied an increased rating for a lumbar spine disability and 
denied entitlement to a total rating based on individual 
unemployability.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Service connection is currently in effect for residual 
compression fracture, T12 and L1, with lumbosacral strain 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5295 (2003).  Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§ 4.27 (2003).  In this case, the back disorder is rated as 
analogous to lumbosacral strain as contemplated by Diagnostic 
Code 5295.  However, for reasons outlined below, the Board 
finds that other Diagnostic Codes may be applied, including 
5293 (intervertebral disc syndrome).

At a September 2002 VA examination, the examiner noted the 
veteran's descriptions of radicular characteristics involving 
the lower extremities.  The examiner further noted that 
although lumbosacral imaging revealed mild degenerative 
changes, it was inadequate with respect to an explanation of 
the reported symptomatology.  It was felt that an 
electromyograph (EMG) would help delineate any associated 
radiculopathy.  The veteran was scheduled for an EMG on 
September 27, 2002.  The appointment appears in a VA hospital 
computer printout, but is negative for any reports of 
cancellations or the veteran's failure to appear.  However, 
the EMG findings are not of record.  

Under the Veterans Claims Assistance Act of 2000, efforts to 
obtain any VA or other government agency records, if such 
records ultimately are not available, the RO must secure 
written evidence to that effect, and provide appropriate 
notice in accordance with the VCAA.  See 38 U.S.C. § 5103A 
(2003).  

The Board notes that the findings from those reports are 
essential to the evaluation of the veteran's spine disability 
given the potential applicability of Diagnostic Code 5293.  
The criteria used to rate intervertebral disc syndrome under 
Diagnostic Code 5293 were revised effective September 23, 
2002 and again September 26, 2003.  

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  The VA's duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Although the Board secured a VA examination in 
September 2002, the need for another one or an addendum to 
the report is present given the amendments to the rating 
criteria and a need to clarify the nature of the disability.  

As the matter of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issue of an increased rating for a spine disability, the 
Board will defer that issue until the development of that 
issue is completed.
The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the VBA 
AMC for the following development:

1.  The VBA AMC should procure copies of 
all follow-up reports ordered by the VA 
examiner in September 2002.  In 
particular, the VBA AMC should determine 
if the September 27, 2002 EMG was 
conducted, and if so, the records should 
be requested and associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the veteran and (a) identify 
the specific records the VBA AMC is 
unable to obtain; (b) briefly explain the 
efforts that the VBA AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the VBA AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  Once the above action has been 
completed, the VBA AMC should request 
that the VA physician who examined the 
veteran in September 2002, provide an 
addendum to the examination report.  The 
VA physicians should be provided with the 
claims file and copy of this remand, and 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the old and new versions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  All 
findings, opinions and bases therefore 
should be set forth in detail.  The 
examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
versions of Diagnostic Code 5293.  If the 
physician recommends another examination, 
then such tests as the examining 
physician deems necessary should be 
performed.  The report should explicitly 
reflect the review by the physician of 
all pertinent information in the claims 
folder, and should include a complete 
rationale for all opinions expressed.  
The examination report should be typed.  

3.  If the physician recommends another 
examination, then the veteran is hereby 
notified that it is his responsibility to 
report for all examinations, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The VBA AMC should review the 
requested examination reports to ensure 
they are responsive to and in complete 
compliance with the Board's development 
and if it is not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  The VBA AMC should adjudicate the 
issues of entitlement to an increased 
rating for a lumbar spine disability and 
a total rating based on individual 
unemployability.  In adjudicating the 
claim of an increased rating for the 
lumbar spine disability, the VBA AMC 
should take into account the newly 
amended provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


